DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/22.
Applicant’s election without traverse of claims 1-2 in the reply filed on 5/16/22 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fibrillated liquid crystal polymer" in line 3 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation " the fibrillated liquid crystal polymer " in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2005/0136233) in view of Yamaguchi (US 2002/0048641).
Samuels teaches a method of making a liquid crystal powder in which a crystal polymer film is ground to produce a liquid crystal polymer powder (paragraph 152).
Samuels does not teach a fibrillating step.
Yamaguchi teaches that a liquid crystal polymer can be crushed in a wetting state which is a fibrillating step (paragraph 99).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Samuels such that the LCP powder undergoes the fibrillating step as taught by Yamaguchi as doing such would prevent fusing of the LCP powder (paragraph 99). It would have been obvious to one of ordinary skill in the art to perform the fibrillating step at any point where it was desired to prevent fusion, including after the grinding step of Samuels. This would not produce any new or unexpected results.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2005/0136233) in view of Yamaguchi (US 2002/0048641) and in further view of Kumazawa (US 5472798).
Regarding claim 2, the teachings of Samuels and Yamaguchi are disclosed above.
The references do not teach the freeze grinding is used.
Kumazawa teaches that freeze grinding is used (column 8 lines 45-54).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Samuels such that freeze grinding is used as taught by Kumazawa as doing such would the user to obtain a specific sized fiber desired by the user (column 8 lines 45-54).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748